DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
     This application contains claims directed to the following patentably distinct species:
Species 1: the holographic reconstruction of the object is visible by the observer behind the spatial light modulator when observed by the observer at the observer plane (See Claim 1, lines 8-9).
Species 2: the holographic reconstruction of the object is visible by the observer on a side of the spatial light modulator opposite to the observer plane (See Claim 1, lines 10-11). 
     The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  The mutually exclusive characteristics of each species are set forth above in the listing of species.  In addition, these species are not obvious variants of each other based on the current record.
     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic between Species 1 and 2.
     There is a search and/or examination burden for the patentably distinct species as set forth above because at least one or more of the following reason(s) apply:  

(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
     Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
     The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
     Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant 
     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
     Applicant is required to elect one of the following inventions if election is made to either Species 1 or 2:
Invention I- Claim 2, drawn to a display device as generally set forth in Claim 1, including specifics of the computer calculates the hologram such that the holographic reconstruction of the object is visible by the observer in front of the spatial light modulator, classified in Class 359, subclass 9 (g03h1/08).
Invention II- Claim 3, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to compute the hologram data by a multi-channel processor or wherein the display device is adapted to compute hologram data simultaneously for both eyes of the observer, classified in Class 359, subclass 9 (g03h1/08).
Invention III- Claim 4, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to encode the hologram onto a SLM that is a TFT flat screen or being adapted to encode the hologram onto a display in one of the following: a television, a multimedia device, a gaming device, a medical image , classified in Class 359, subclass 9 (g03h1/08).
Invention IV- Claim 5, drawn to a display device as generally set forth in Claim 1, including specifics of the spatial light modulator is of a transmissive or a reflective or a transflected type or wherein the spatial light modulator comprises a micro optical system, an electro mechanical micro system or a continuously optically addressed spatial light modulator or an acousto optic modulator, classified in Class 359, subclass 9 (g03h1/08).
Invention V- Claim 6, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to time sequentially re-encode a hologram on the spatial light modulator for a left and then a right eye of an observer, classified in Class 359, subclass 9 (g03h1/08).
Invention VI- Claims 7-9, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to carry out tracking of the observer or observer’s eye position, classified in Class 359, subclass 9 (g03h1/08).
Invention VII- Claim 10, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to arrange for the image plane to coincide with the plane of the observer’s eyes so that the observer can view the reconstruction, classified in Class 359, subclass 9 (g03h1/08).
Invention VIII- Claim 11, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted that encoding is such that, on reconstruction, a direct or inverse Fourier transform of the hologram is generated at the observer plane at which the observer’s eyes must be placed or in which the reconstruction can occur anywhere within a volume defined by the hologram and an observer window, , classified in Class 359, subclass 9 (g03h1/08).
Invention IX- Claim 12, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being switchable from a three dimensional mode to a two dimensional mode, depending on input given by a user, classified in Class 359, subclass 9 (g03h1/08).
Invention X- Claims 13-16, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to compute the hologram by calculating wavefronts that would be generated by the object to be reconstructed, when those wavefronts are at the approximate position at which the observer places his eyes, or wherein display device is adapted to compute the hologram by determining the wavefronts at an observer eye position that would be generated by the object to be reconstructed, classified in Class 359, subclass 9 (g03h1/08).
Invention XI- Claim 17, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to generate at least two observer windows for one observer, either by temporal or spatial multiplexing or wherein display device is adapted to generate colour holograms either with temporal or spatial multiplexing, classified in Class 359, subclass 9 (g03h1/08).
Invention XII- Claim 18, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to generate a full-parallax hologram or a horizontal-parallax only hologram or a vertical-parallax only hologram, classified in Class 359, subclass 9 (g03h1/08).
- Claim 19, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to calculate a size of an observer window as a function of a periodicity interval of the spatial light modulator or wherein an observer window is a virtual observer window, classified in Class 359, subclass 9 (g03h1/08).
Invention XIV- Claim 20, drawn to a display device as generally set forth in Claim 1, including specifics of the optical system and the hologram are arranged such that a size of the reconstructed object is a function of a size of the display and not a periodicity interval associated with the spatial light modulator, the periodicity interval instead determining a size of an observer window through which the reconstructed object can be seen, classified in Class 359, subclass 9 (g03h1/08).
Invention XV- Claim 21, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to reconstruct a point of the object and to encode information into a region of the hologram solely for that single point, the region being the only region in the hologram to encode information for that point, and being restricted in size to form a small portion of the entire hologram, the size being such that multiple reconstructions of that point caused by higher diffraction orders are not visible at the observer eye position, classified in Class 359, subclass 9 (g03h1/08).
Invention XVI- Claim 22, drawn to a display device as generally set forth in Claim 1, including specifics of the display device being adapted to (a) select a point on the object to be reconstructed; (b) define the observer window through which the reconstructed object will be seen; (c) trace a pyramid from the edges of the observer window through the point and onto an area that forms only a portion of a SLM; (d) encode, onto the SLM, , classified in Class 359, subclass 9 (g03h1/08).
Invention XVII- Claim 23, drawn to a display device as generally set forth in Claim 1, including specifics of a data carrier programmed with holographic data, when used in combination with a device being adapted to compute a hologram from that data using the display device or a data recording medium programmed with holographic data, the holographic data on the data recording medium being such that it causes the display device to generate a holographic reconstruction of the object, classified in Class 359, subclass 9 (g03h1/08).
Invention XVIII- Claim 24, drawn to a display device as generally set forth in Claim 1, including specifics of a data distribution network when carrying holographic data that are adapted to be processed by a device to compute a hologram using the display device or when the data being distributed over a network and received at the display device, the data being such that it causes the display device to generate a holographic reconstruction of the object, classified in Class 359, subclass 9 (g03h1/08).

The inventions are independent or distinct, each from the other because:
Inventions I, II, III, IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, XIV, XV, XVI, XVII, and XVIII are directed to related products. The related inventions are distinct if: (1) the 

Claim 1 link(s) inventions I, II, III, IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, XIV, XV, XVI, XVII, and XVIII. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), Claim 1. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In addition, Claim 28 will be examined along with the elected invention only if
Invention XVI is elected.  Further, Claims 25-27 will be examined along with the elected invention only if one of Inventions I, II, III, IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, XIV, XV, XVI, XVII, or XVIII is elected.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

     A telephone call was made to Mark D. Simpson (215-972-7880) on 6/10/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/10/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872